Citation Nr: 0803817	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include dementia and as due to a head injury.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1976 to July 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in December 
2005.  That development was completed, and the case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have an 
acquired psychiatric disorder that is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
November 2003 prior to the initial decision on the claim in 
February 2004, as well as in March 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the November 2003 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the May 2004 statement of 
the case (SOC) and the July 2007 supplemental statement of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2003 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2003 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.   In addition, the November 2003 
letter informed him that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.   

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  The Board further 
observes that the veteran was scheduled for a VA examination 
in June 2007, but the veteran failed to report.  The Board 
notes that the Court has held that the Secretary has the 
authority to schedule a veteran for an examination. Kowalski 
v. Nicholson, 19 Vet. App. 171, 178 (2005).  Further, the 
duty to assist is not a one-way street.  If a veteran wishes 
help in developing his claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence. 
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
December 2005 Board remanded specifically informed the 
veteran that the failure to report for a scheduled 
examination may result in the denial of his claim pursuant to 
38 C.F.R. § 3.655, and a May 2007 letter stated that failure 
to keep the appointment may result in a loss of benefits.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.



Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for an acquired 
psychiatric disorder.  The veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of a 
psychiatric disorder.  Nor is there any documentation of a 
head injury in service.  In fact, his March 1979 separation 
examination did not find any psychiatric abnormalities, and 
he denied having a medical history of depression, excessive 
worry, loss of memory, amnesia, or nervous trouble of any 
sort.  

The Board does observe that a lay statement was submitted by 
a fellow serviceman in December 2004 indicating that the 
veteran was on a boxing team.  He also noted that the veteran 
seemed to have difficulty focusing when he boxed three hard 
rounds a day.  While lay witnesses are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, 
they may provide competent testimony as to visible symptoms 
and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nevertheless, the Board observes that this 
individual is not competent to testify as to what the 
veteran's diagnosis was at that time or its relationship to 
his period of service.  

Moreover, the veteran did not seek treatment immediately 
following his separation from service or for many decades 
thereafter.  Therefore, the Board finds that an acquired 
psychiatric disorder did not manifest in service or for many 
years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
psychiatric disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any psychiatric disorder is itself evidence which tends to 
show that such a disorder did not have an onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a 
psychiatric disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of an acquired psychiatric 
disorder to the veteran's active service.  The veteran was 
scheduled for a VA examination in June 2007 so that a medical 
opinion could be obtained to determine whether he currently 
had an acquired psychiatric disorder that was causally or 
etiologically related to his military service.  However, he 
failed to report for that examination.  According to 38 
C.F.R. § 3.655, in an original compensation claim, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim 
shall be rated based on the evidence of record.  

Moreover, as discussed above, the veteran did have not any 
complaints, treatment, or diagnosis of an acquired 
psychiatric disorder in service or for many decades 
thereafter.  As such, there was no event, disease, or injury 
in service to which a current disorder could be related. 

The Board does acknowledge that VA medical records dated in 
November 2002 indicate that the veteran had dementia that was 
most likely contributed to variously by his history of 
multiple closed head injuries, concussive episodes, and 
alcohol abuse.  Similarly, VA medical records dated in 
November 2003 and February 2004 documented the veteran as 
having dementia that was most likely due to repeated head 
traumas.  However, it appears that these opinions were based 
on the veteran's own unsubstantiated history, as the 
physicians did not indicate that they had reviewed the 
veteran's service medical records and there is no evidence of 
any head injuries in service.  The Board notes that mere 
recitation of the veteran's self-reported lay history would 
not constitute competent medical evidence of diagnosis or 
causality. See LeShore v. Brown, 8 Vet. App. 406 (1996).  In 
addition, medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value. See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  Therefore, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for an acquired psychiatric disorder is not 
warranted.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


